DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0051039 Min et al.
1.   	Referring to claim 1, Min et al. teaches an integrated circuit structure, comprising: a first integrated circuit device, (Figure 2 #210 and Paragraph 0074); a second integrated circuit device, (Figure 2 #400), electrically coupled, (Paragraph 0071), to the first integrated circuit device, (Figure 2 #210); and at least one unidirectional heat transfer device, (Figure 2 #250 & Paragraph 0087), between the first integrated circuit device, (Figure 2 #210), and the second integrated circuit device, (Figure 2 #400).
2.    	`Referring to claim 5, Min et al. teaches an integrated circuit package, comprising: a substrate; a first integrated circuit device, (Figure 2 #210 and Paragraph 0074), electrically 2).
3.    	Referring to claim 15, Min et al. teaches an electronic system, comprising: a housing, (Figure 2 #510); a board, (Figure 2 #410), in the housing, (Figure 2 #510); a first integrated circuit device, (Figure 2 #210 and Paragraph 0074), electrically coupled, (Paragraph 0071), to the board, (Figure 2 #410); a second integrated circuit device, (Figure 2 #400), electrically coupled to the first integrated circuit device, (Figure 2 #210); and at least one unidirectional heat transfer device, (Figure 2 #250 & Paragraph 0087), between the first integrated circuit device, (Figure 2 #210), and the second integrated circuit device, (Figure 2 #400).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
4.	Claims 2-4, 6-14, and 16-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with wherein the at least one unidirectional heat transfer device comprises a jumping drops vapor chamber; wherein the at least one unidirectional heat transfer device comprises a directionally mass-loaded structure; wherein the at least one unidirectional heat transfer device comprises a first unidirectional heat transfer device thermally 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        6/15/21